524 S.E.2d 804 (2000)
STATE of North Carolina
v.
William VAN TRUSELL.
No. 324A99.
Supreme Court of North Carolina.
March 3, 2000.
Michael F. Easley, Attorney General, by Marian Hill Bergdolt, Assistant Attorney General, and Lorinzo L. Joyner, Special Deputy Attorney General, for the State.
Paul Pooley, Durham, for defendant-appellant.
PER CURIAM.
As to the issue on direct appeal based on the dissenting opinion of Judge Greene, we reverse the decision of the Court of Appeals for the reasons stated in that dissent and remand to that court for further remand to the Superior Court, Lee County, for proceedings consistent with the dissent below. We conclude the petition for discretionary review as to an additional issue was improvidently allowed.
REVERSED AND REMANDED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.